Gibson, J.,
George Townsend, duly elected constable in the Borough of Finleyville, has presented his petition, stating “that owing to the size and population of the said borough, it is necessary that' he have a *15deputy constable in order to maintain peace in the said borough”, and that he has appointed Clyde Wilson as his deputy, and praying the court to approve the appointment.
The Act of April 15,1834, P. L. 537, as amended by the Act of June 8,1907, P. L. 465, provides that no deputy shall be appointed by any constable without the approbation of the court of quarter sessions of the proper county first had and obtained, except in civil suits or proceedings at the request and risk of the plaintiff or his agent. This act having placed the duty upon the court with reference to the approval of deputy constables, it is clear that this approval is not as a matter of course, but that the' courts must exercise a judicial discretion. Where this act has been interpreted, the courts have held that no deputy constable should be appointed where the constable is able to attend to the duties of his office, and only if he is unable to do so should there be an approval of such appointment: Schnyder’s Petition, 1 Leh. Val. 424; Huber’s Application, 30 Dist. R. 759. That inability refers to a personal disability of the constable or because of the volume of business to be performed by the constable: Deputy Constables, 4 Dist. R. 217.
As to this application for approval, it appears by the last census that the entire population of Finleyville is 595. The area of the borough is not large. The petition shows no unusual conditions, no excessive work or number of cases arising in the borough, and no physical disability of the constable duly elected for the borough. Under the circumstances, we see no occasion.for the appointment, and consequently the same is not approved.
And now, September 5,1934, approval of deputation is refused.